      Case 2:20-cr-00083 Document 32 Filed 12/14/20 Page 1 of 1 PageID #: 74




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
       Plaintiff,                                )
                                                 )
vs.                                              )      CRIMINAL ACTION NO. 2:20-cr-00083
                                                 )
DANA REED,                                       )
                                                 )
       Defendant.                                )

                                            ORDER

       It appearing to the Court that there are no pretrial motions to be resolved by the

undersigned 1 in this matter, the motions hearing scheduled for December 18, 2020 at 11:00 a.m.

is CANCELLED.

       The Court DIRECTS the Clerk to provide a copy of this Order to the Defendant and

counsel; to the Assistant United States Attorney; to the United States Probation Office; and to the

Office of the United States Marshals Service.

       ENTERED: December 14, 2020.




1
  Pursuant to the Order of Reference (ECF No. 7), motions to continue, motions to suppress
evidence and motions in limine are reserved for resolution by District Judge Irene C. Berger.
